Citation Nr: 0635988	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  05-00 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
fractured nose. 

2.  Entitlement to service connection for a left 
spermatocele.


REPRESENTATION

Veteran represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran





INTRODUCTION

The veteran served on active duty from May 1997 to May 2002, 
with additional unverified service as a cadet at West Point 
Military Academy.  

These matters come to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

This case is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Throughout the course of the veteran's appeal he has asserted 
that he served as a cadet at West Point from July 1993 to May 
1997.  While serving at West Point, he maintains that he 
fractured his nose during a rugby game.  He also reported 
that he was first diagnosed with a spermatocele while serving 
as a cadet at West Point.  The veteran's service medical 
records from July 1993 to May 1996 are not associated with 
the claims file, nor has his service at West Point been 
verified. 

The Board notes that the RO attempted to retrieve the 
veteran's records directly from Keller Army Community 
Hospital.  In September 2003, Keller notified the RO that the 
veteran's service medical records had been transferred to 
National Personnel Records Center (NPRC).  Subsequently, NPRC 
notified the RO that the veteran's service medical records 
from May 1997 to May 2002 were not available.  At that time, 
NPRC directed the RO to request the records through the 
Defense Personnel Retrieval Imaging System (DPRIS).  In 
November 2003, DPRIS notified the RO that there were no 
records for the veteran.  

In February 2005, the RO attempted to retrieve the veteran's 
service medical records from July 1993 to May 1997, the time 
when the veteran was a cadet at West Point, from NPRC.  In 
March 2005, NPRC notified the RO that these records were not 
available and that the RO should request the records from 
DPRIS.  A notation on the March 2005 record from NPRC reveals 
that the RO relied on the November 2003 attempt by DPRIS to 
retrieve the veteran's records to deny the veteran's claim.  
However, the November 2003 request by the RO to DPRIS 
specifically requested the veteran's service medical records 
from May 1997 to May 2002 when the veteran was on active 
duty.  The November 2003 search by DPRIS did not include the 
time when the veteran was a cadet at West Point.  

The RO also attempted to verify the veteran's West Point 
service.  However, the response from NPRC did not do so, nor 
was another attempt made for that specific information.  The 
Board finds that further attempts must be made, to include 
requesting his service personnel file.  

Under 38 C.F.R. § 3.159(c)(2), the RO must make as many 
requests as necessary to obtain relevant records from a 
Federal department or agency.  VA will end its efforts only 
if VA concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  
Thus, if the RO cannot obtain the above records, a 
determination that further efforts would be futile must be 
made.  Moreover, the veteran should be asked to submit any 
records verifying his West Point service he has in his 
possession

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  Thus, on remand the RO 
should provide corrective VCAA notice. 
        
        
        
Accordingly, the case is REMANDED for the following action:
	
1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in Dingess, 
supra.  

2.  The RO should request the veteran's 
service medical records from DPRIS from 
July 1993 to May 1997. 

3.  The RO should attempt to verify the 
veteran's service at West Point through 
official channels, to include requesting 
the veteran's service personnel file for 
both his West Point service and his 
subsequent active duty service. 

4.  If the RO cannot obtain the above 
service records, a determination that 
further efforts would be futile must be 
made, and the veteran should be so 
informed, to include a request for him to 
submit any documents in his possession 
verifying his service at West Point.

5.  The RO should thereafter readjudicate 
the issues on appeal in light of any 
additional evidence added to the records 
assembled for appellate review.  If the 
benefits requested on appeal remain 
denied, the veteran and his 
representative, if any, should be 
furnished a Supplemental Statement of the 
Case (SSOC), and provided an opportunity 
to respond.  

The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



